Citation Nr: 0838034	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-33 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to April 1970. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 Rating 
Decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO). In October 2007 the veteran 
requested a hearing before a hearing officer at the RO; he 
failed to report when such hearing was scheduled in February 
2008.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and the regulations implementing it apply in the 
instant case. While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. §  3.159. 

The record shows that PTSD has been diagnosed in the course 
of the veteran's VA treatment.  Service connection for PTSD 
has been denied essentially based on findings that the 
veteran did not engage in combat with the enemy, and that 
there was no corroborating evidence of a stressor event in 
service.  Specifically, the RO noted that the veteran had not 
provided stressor information of sufficient detail to allow 
for verification, and he was asked to provide additional 
information.  In that regard, it is noteworthy that while the 
veteran has described various stressors that are not capable 
of verification, i.e., stressors involving witnessing events, 
such as deaths of civilians, that would not have been 
documented in official military records, he has described one 
stressor event that appears eminently capable of 
verification.  Namely, in a March 5, 2007 dated statement he 
describes an incident when another MP in his unit climbed a 
pole to cut down the body of an unknown American serviceman 
who had been killed and mutilated.  He further related that 
the body of the deceased was booby-trapped, and that the MP 
who sought to retrieve the body was severely wounded, and had 
to be med-evaced.  Further details he provided included the 
month when this occurred, the unit in which he was serving, 
and the general location.  Because the information given 
indicates that it was another MP in the veteran's unit who 
was injured, and med-evaced, and gives a one month window as 
to the date of the incident, it is unclear as to why 
verification of this specific alleged incident was not 
sought.  Presumably, the med-evac of a fellow MP would have 
been documented in unit records; and it is also likely that 
if such event occurred, there would have been an incident 
report.  

The veteran's alleged stressor in service for his diagnosis 
of PTSD is an unverified event. However, a soldier in the 
188th MP Company being medical evacuated in July 1969 is 
eminently verifiable; if indeed it occurred, it would be 
verifiable. 

Accordingly, the case is REMANDED for the following:

1. The RO should forward the pertinent 
stressor information of record (showing 
the veteran's March 5, 2007 dated account 
with the information that the alleged 
stressor occurred in July 1969) along with 
the identity of the veteran's unit to the 
JSRRC and request that that organization 
attempt to verify that specific alleged 
stressor event.

If the information noted is deemed 
insufficient to seek verification, the RO 
must advise the veteran specifically of 
what additional detail must be provided 
before verification may be sought?  He 
must have opportunity to respond with the 
detail.  

2. Thereafter, if (and only if) the 
alleged stressor event in service is 
verified, the RO should arrange for the 
veteran to be afforded a VA psychiatric 
evaluation to determine whether or not the 
veteran has a diagnosis of PTSD in 
accordance with the provisions of DSM-IV 
based on such stressor event. The 
veteran's claim file must be reviewed by 
the examiner in conjunction with the 
examination, and the examiner should 
explain the rationale for the opinion 
given.  

3. The RO should then re-adjudicate the 
claim. If it remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond. The case should then be returned 
to the Board, if in order, for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner. 


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

